UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1342


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

LEWIS F. CARTER,

                   Defendant - Appellant,

             and

MARY CARTER;         BOBBY       CARTER;      VIRGINIA   DEPARTMENT         OF
TAXATION,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00674-MHL)


Submitted: August 20, 2019                                 Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Lewis F. Carter, Appellant Pro Se. Bruce R. Ellisen, Randolph Lyons Hutter, Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Lewis F. Carter appeals the district court’s order granting summary judgment to the

United States in its action seeking to foreclose federal tax liens. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Carter, No. 3:16-cv-00674-MHL (E.D. Va. Sept. 12, 2018).

We deny Carter’s motions for a stay pending appeal and for a hearing, and we dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3